COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  ROBERT HARRON,                                 §              No. 08-17-00239-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               205th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §              (TC# 20160D03600)

                                             §
                                           ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until August 5, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, State’s attorney, prepare the

State’s brief and forward the same to this Court on or before August 5, 2018.

       IT IS SO ORDERED this 21st day of June, 2018.

                                                     PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.